Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 08/24/2021. In virtue of this communication, claims 1-20 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for the benefit of a divisional application 16/088634 which claims benefit of a national stage application PCT/US2016/052188 under 35 U.S.C. 371 for claiming benefit of a provisional application 62/316,969 under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) and under 35 U.S.C. 120, 121, 365(c), or 386(c).

Claim Objections
4.	Claim 1 is objected to because of the following informalities: there is a typographic error, and thus,  “PCLP PPDUs” in the last line of the claim shall be read as “PCLC PDUs”   Appropriate correction is required.

Concerns - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 9-14 are not rejected under 35 U.S.C. 10, because the claimed operations are configured to be performed by one or more processors.
However, in the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions. In the specification, par. 0035-0036, “a computer-readable storage medium” is open ended in the terms of the definition of computer-readable storage medium to include a transitory medium for other embodiments not defined.
To avoid any ambiguity, it is suggested that applicant might want to explicitly recite a computer readable recording medium is either a non-transitory computer readable medium or includes a memory for storing.
See Official Gazette Notice, 1351 OG 212. 02/23/2010.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. Pub. No.: US 2012/0155438 A1 in view of Kim et al. Pub. No.: US 2015/0215987 A1. 

Claim 1
Shin discloses an apparatus for a User Equipment (UE) (terminal 10 in fig. 1), the apparatus comprising:
processing circuitry (terminal 10 in fig. 1-4 includes at least a typical processor); and 
memory (terminal 10 in fig. 1-10 includes a typical memory), wherein one or more processors of the processing circuitry are configured to: 
reorder a group of packet convergence and link control (PCLC) protocol data units (PDUs) (reordering RLC PDUs in step 130 in fig. 2-4) based at least partly on PCLC sequence numbers (SNs) of the PCLC PDUs (S541-S542-S543-S543 in fig. 5);
generate, based on the reordered, one or more PCLC service data units (SDUs) for usage by an application layer of the UE (reassemble SDUs in S545 in fig. 5), 
wherein the PCLC PDUs are based on medium access control (MAC) PDUs (MAC in fig. 1 & 4 depicts that PDU and SDU in fig. 5 are MAC PDUs), and 
wherein the memory is configured to store the group of PCLP PPDUs (buffered RLC PDUs in par. 0059).
	Although Shin does not disclose: “decipher the reordered PCLC PDUs in accordance with decipher keys; deciphered PCLC PDUs; and PDUs received from a Fifth Generation (5G) Evolved Node-B (eNB)”, claim limitations are considered obvious by the following rationales.
	Firstly, the claim limitations “decipher the reordered PCLC PDUs in accordance with decipher keys; and deciphered PCLC PDUs” are considered obvious by the rationales found in Kim. In particular, Kim teaches deciphering PDCP PDU with a deciphering key from the different security keys (par. 0213).
	Secondly, Kim teaches that UE receives PDUs from MeNB or SeNB (fig. 4-6) in 5G communication systems explained in par. 0006-0008.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify reordering and reassembling packet data in radio link control layer of Shin by providing packet data convergence protocol PDCP PDU as taught in Kim to obtain the claimed invention as specified in the claim. Such a modification would have included a packet data convergence protocol to transmit and receive data in plurality of carriers in mobile communication system so that user’s mobility could be ensured with high-speed data communication services as suggested in par. 0003 of Kim.

Claim 2
Shin, in view of Kim, discloses the apparatus according to claim 1, wherein when at least one of the deciphered PCLC PDUs is based on a concatenation (Shin, PDU in S541 in fig. 5, and S621 in fig. 6; Kim, PDCP PDU format in fig. 13), at the 5G eNB, of outbound PCLC SDUs (Shin, base station 20 in fig. 1 and SDU in fig. 2-5; Kim, eNB in fig. 18 in view of 5G in par. 0006-0008), the processing circuitry is further configured to reassemble the deciphered PCLC PDU as part of the generation of the PCLC SDUs for usage by the application layer of the UE (Shin, terminal 10 in fig. 1 using application layer and upper layer in fig. 2-4 for processing PDU and SDU; Kim, deciphered PDU in par. 0213; accordingly, the combined prior art renders the claim obvious).

Claim 3
Shin, in view of Kim, discloses the apparatus according to claim 1, wherein when a group of deciphered PCLC PDUs is based on a segmentation (segmentation in fig. 4 of Shin), at the 5G eNB, of an outbound PCLC SDU (Shin, PDU A+1 to A+5 in fig. 2-3 are segmentation in view base station 20 in fig. 1 for transmitting SDU to upper layer; Kim, fig. 16-18), the processing circuitry is further configured to reassemble the group of deciphered PCLC PDUs as part of the generation of the PCLC SDUs for usage by the application layer of the UE (Shin, reassembling PDU in S430 in fig. 4 and S530 & S545; Kim, fig. 13 in view of deciphering in par. 0213; for these reasons, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR exemplary rationale F).

Claim 4
Shin, in view of Kim, discloses the apparatus according to claim 1, wherein when at least one of the deciphered PCLC PDUs is based on a concatenation (Shin, fig.13), at the 5G eNB (Kim, 5G in par. 0006-0007), of a first group of outbound PCLC SDUs and further based on one or more segments of a second PCLC SDU (Shin, S545 in fig. 5, and second SDU in fig. 3 and segmentation in fig. 4; Kim, fig. 16-18), the processing circuitry is further configured to reassemble the deciphered PCLC PDU as part of the generation of the PCLC SDUs for usage by the application layer of the UE (Shin, reassembling PDU in S430 in fig. 4 and S530 & S545; Kim, fig. 13 in view of deciphering in par. 0213; for these reasons, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR exemplary rationale G).

Claim 5
Shin, in view of Kim, discloses the apparatus according to claim 1, wherein when the UE receives MAC PDUs from a legacy eNB (Shin, in fig. 1, the terminal would receive MAC PDU from the legacy base station), the processing circuitry is further configured to:
reorder radio link control (RLC) PDUs that are based on the MAC PDUs from the legacy eNB, the RLC PDUs reordered based on RLC SNs of the RLC PDUs (Shin, RLC PDU reordering in S430 in fig. 4, S542-S543 in fig. 5 and S621 in fig. 6; Kim, reordering RLC PDU in par. 0217); 
decipher packet data convergence protocol (PDCP) PDUs that are based on the reordered RLC PDUs, the PDCP PDUs deciphered based on PDCP SNs of the PDCP PDUs that are exclusive to the RLC SNs (Kim, deciphering PDCP PDU in par. 0122 & 0145 and fig. 10); and 
generate, based on the deciphered PDCP PDUs, one or more PDCP SDUs for usage by the application layer of the UE (Shin, reassembling PDU in S430 in fig. 4 and S530 & S545; Kim, fig. 13 in view of deciphering in par. 0213, application layers in fig. 16-17, and generating PDU in fig. 14; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR exemplary rationale F).

Claim 6
Shin, in view of Kim, discloses the apparatus according to claim 5, wherein the PCLC SDUs and the PDCP SDUs are based on internet protocol (IP) packets (Kim, VoIP packet in par. 0056 & 0059; hence, the combined prior art renders the claim obvious).

Claim 7
Shin, in view of Kim, discloses the apparatus of claim 6, wherein the processing circuitry comprises a baseband processor (Kim, par. 0365, transceiver 1605 in fig. 16, and thus, the combined prior art reads on the claim).

Claim 8
Shin, in view of Kim, discloses the apparatus of claim 7, wherein the UE further comprises a transceiver configured to be coupled to two or more antennas (Kim, UE in fig. 4 & 16-17 in view of array antenna or MIMO in par. 0006), and wherein the processing circuitry is configured to receive the MAC PDUs from the transceiver (Kim, PDU would be receiving from the transceiver in the processor explained in par. 0365 in view of fig. 16-17; therefore, the combined prior art renders the claim obvious).



Claim 9-14
	Claims 9-14 are product claims corresponding to the apparatus claims 1-6. All of the limitations in claims 9-14 are found reciting the same scopes of the respective limitations of claims 1-6. Accordingly, claims 9-14 are considered obvious by the same rationales applied in the rejection of claims 1-6 respectively set forth above. 

Claim 15-20
	Claims 15-20 are method claims corresponding to the apparatus claims 1-6. All of the limitations in claims 15-20 are found reciting the same scopes of the respective limitations of claims 1-6. Accordingly, claims 15-20 are considered obvious by the same rationales applied in the rejection of claims 1-6 respectively set forth above. 

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643